DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 6/3/2021 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments of claims 1, 7-10, 13, 17, 20, 27 and 28, and the addition of claim 29 have been made of record.
Claim 6 is canceled.
Claims 1-5, 7-10, 12-13, 16-20 and 26-29 are pending.
Claims 2-5, 7-10, 12-13, 16-17, 20, and 26-27 remain withdrawn for the reasons of record at pg. 3 of the office action of 2/3/2021.
Claims 1, 18-19 and 28-29 are under examination to the extent they read on elected sequences.
EXAMINER’S COMMENT
Claim Rejections - 35 USC § 112-withdrawn
The rejection of claims 1 and 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connection is withdrawn in view of applicant’s amendments to claim 1 to incorporate amino acid substitutions ( A8, A14, and others) in relation to parent insulin A chain having amino acid sequence of SEQ ID NO:4, or substitutions 
The rejection of claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of applicant’s correction of SEQ ID NO: 43 with a new sequence listing filed on 6/3/2021.
Claim Rejections - 35 USC § 102-withdrawn

The rejection of claim(s) 1 and 28 under 35 U.S.C. 102(a)(1) as being anticipated by Weiss (IDS, WO 2016/118631) is withdrawn in view of applicant’s amendments to claim 1 which require His or Glu at amino acid position A8; Ala, Glu, Gln, His or Leu at amino acid position A14; and one or more substitution position at positions selected from amino acid position A12, A13, A17 and A21 relative to wild-type human insulin A-chain.
The rejection of claim(s) 1 under 35 U.S.C. 102(a)(1) as being anticipated by Madsen et al. (US 2011/0098440) is withdrawn in view of applicant’s amendments to claim 1 as stated above.
Upon further search consideration, withdrawn product claims 2-5, 7-10, 12, 13, 16-19, 26-29 are allowable.
Rejoinder of Previously withdrawn Process claim due to Restriction/Election
Claims 1-5, 7-10, 12-13, 16-19 and 26-29 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 7/6/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Claims 1-5, 7-10, 12-13, 16-20 and 26-29 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922.  The examiner can normally be reached on Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GYAN CHANDRA/Primary Examiner, Art Unit 1646